NO. 07-04-0003-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL B

                                   FEBRUARY 27, 2004

                          ______________________________


                           BETTY ANN NEWBY, APPELLANT

                                             V.

      THE ESTATE OF FREDRICK WINSTON PERRY, DECEASED, APPELLEE


                        _________________________________

          FROM THE 84TH DISTRICT COURT OF HUTCHINSON COUNTY;

                   NO. 35,625; HONORABLE JACK YOUNG, JUDGE

                          _______________________________

Before JOHNSON, C.J., and QUINN and CAMPBELL, JJ.


                                MEMORANDUM OPINION


       Appellant Betty Ann Newby, proceeding pro se, filed a notice of appeal, received by

this court on January 2, 2004, stating that she was appealing an order dated October 2,

2003, dismissing a bill of review with prejudice. The notice indicates that she filed a motion

for new trial on October 31, 2003. Ms. Newby did not pay the filing fee of $125 for the
appeal or submit an affidavit of indigence pursuant to Rule 20.1 of the Rules of Appellate

Procedure.


       By letter dated January 6, 2004, the clerk of this court notified Ms. Newby that the

filing fee had not been paid, and that failure to pay it could result in dismissal. She

responded with a motion requesting this court extend the time for her to pay the filing fee

to February 3, 2004. The motion did not contain any facts to reasonably explain the need

for an extension. TEX . R. APP. P. 10.5(b)(1)(C). Her motion was denied on February 6,

2004, and having received no fee by that date, we directed her by letter to pay the filing fee

on or before February 17, 2004. The letter again advised her that failure to pay the filing

fee could result in the appeal being dismissed. TEX . R. APP. P. 42.3(c).


       Ms. Newby is not excused by statute or the Rules of Appellate Procedure from

paying costs. TEX . R. APP. P. 5. Despite more than reasonable opportunities to do so, she

has failed to comply with the requirement that she pay the filing fee this court is obligated

to collect, and with this court’s orders with respect to the filing fee. All parties having had

more than ten days’ notice that dismissal could result from appellant’s continued failure to

comply with the rules and this court’s orders, the appeal is dismissed. TEX . R. APP. P. 5,

42.3(c).




                                                    James T. Campbell
                                                        Justice




                                              -2-